DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/01/2022.  Claims 1-12 and 14-16 are pending.  Claim 1 is independent.  Claim 17-20 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US Pub. No.: 2017/0304040) in view of Milbocker (US Pub. No.: 2018/0236511) and Rolandi et al. (US Pub. No.: 2015/0305739).
Regarding claims 1, 10, 11, 14, and 16, Greenhalgh discloses a soft tissue repair graft comprising: a soft tissue repair graft comprising: a first layer (mesh 10, Fig. 1) comprising a biocompatible, non-bioabsorbable polymeric mesh (Para. [0028], [0065], and [0080], e.g. polypropylene or PTFE) having a first surface (surface of 10 attached to 20), Fig. 1) and a second surface (surface of 10 opposite to the surface of 10 attached to 20, Fig. 1); a second layer (adhesion barrier layer 20, Fig. 1 and Paras. [0080]) comprising an anti-adhesion formation polymeric material (Para.[0065]); wherein the second layer is disposed about the first layer (Fig. 1); wherein the polymeric mesh comprises pores with a diameter between 0.5 mm and 6 mm (Para. [0028]); wherein the polymeric mesh comprises warp knitted filament having a diameter of between 5 microns and 100 microns (Paras. [0028], such as 0.002 inch or about 51 microns); wherein the first layer further comprises a first surface (surface attached to the second layer, Fig. 1) and a second surface (surface for contacting tissue, Fig. 1), and wherein the second layer is attached to at least a portion of the first surface of the first layer (Fig. 1); wherein the second layer is attached to at least a portion of the first surface of the first layer at attachment sites, the attachment sites comprising a first filament (suture/stitch filament, Paras. [0090]-[0092]) for attaching the first and second layers together, and wherein adjacent attachment sites are separated by a distance (distances between stitch lines / patterns, Paras. [0090]-[0092]) of between 1 mm and 20 mm (Paras. [0090]-[0092]); wherein the filament is bioabsorbable (Paras. [0018], [0021], and [0072]).   However, Greenhalgh does not disclose a third layer comprising a microstructured surface, wherein the microstructured surface comprises a first microstructured pattern and a second microstructured pattern, the first microstructured pattern having at least a first microfeature and a second microfeature wherein the first and second microfeatures are configured hierarchically, the second microstructured pattern having a barbed microfeature configured to invasively engage a target surface; the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position; and wherein the third layer is attached to the at least a portion of the second surface of the first layer.
Milbocker teaches, in the same field of endeavor (medical implant with rough surface for tissue adherence), an implant comprising a layer (combination of 730, 722, and spikes / micro or nanopillars with 740) shown in Figs. 7A and 7B and Para. [0019], [0100], [0103]. Also see Figs. 6A, 6B, and 2 and Para. [0085]) comprising a microstructured surface (Fig. 7A and attached to a surface of the implant or providing a surface for the implant for appropriate tissue adherence Paras. [0003], [0009], [0067]), wherein the microstructured surface comprises a first microstructured pattern (pattern formed by the combination of 730 and 722, Figs. 7A and 7B) and a second microstructured pattern (pattern formed by spikes / micro or nanopillars with 740, Figs. 7A an 7B), the first microstructured pattern having at least a first microfeature (730, Figs. 7A and 7B and also see Figs. 6A, 6B) and a second microfeature (722, Figs. 7A and 7B); wherein the first and second microfeatures are configured hierarchically (Figs. 7A and 7B and see Abstract), the second microstructured pattern having a microfeature (spikes / micro or nanopillars wires 740, Figs. 7A and 7B; also see 124, Fig,. 1A and Para. [0083]) fully capable to engage a target surface (spikes / micro or nanopillars wires 740 are fully capable to engage a target surface because they are on the outermost of the layer and are spike or micro wires); the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position (Fig. 7A). 
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the implant (soft tissue repair graft) of Greenhalgh to include a layer having a microstructured surface and attached to a surfaceof the implant, such as second surface of the first layer, for tissue adherence, wherein the microstructured surface comprises a first microstructured pattern and a second microstructured pattern, the first microstructured pattern having at least a first microfeature and a second microfeature; the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position; wherein the first and second microfeatures are configured hierarchically, the second microstructured pattern having a microfeature fully capable to engage a target surface on the tissue attachment surface of the implant for providing a rough and superhydrophobic surface as taught by Milbocker in order to provide appropriate tissue adherence to the implant (Milbocker, Abstract and Paras. [0003], [0009], [0067]).  In the modified invention, the layer with microstructured surface is the third layer which is disposed about/near the second layer because the third layer is attached the second surface of the mesh layer which is for tissue contact.  However, neither Greenhalgh nor Milbocker discloses that the microfeature(s) on the second microstructured pattern (the outer-most pattern) is barbed.
Rolandi teaches, in the same field of endeavor (medical implant with rough surface or microfeatures for tissue adherence), an implant comprising microfeatures (the microanchors, Fig. 3a-1 and 3a-2 and Fig. 8a-a and 8a-2) that are barbed (Para. [0104]).
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the microfeature(s) on the second microstructure pattern (outer-most pattern) of the implant (soft tissue repair graft) of Greenhalgh in view of Milbocker to be barbed microfeatures as taught by Rolandi in order to secure the implant to the tissue (Rolandi, Para. [0104]).
Regarding claim 2, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises bioabsorbable material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. polylactic acid).
Regarding claim 3, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises a bioabsorbable polymeric material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. polylactic acid).
Regarding claim 4, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises a non-bioabsorbable polymeric material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. silicone or polypropylene).
Regarding claim 5, Greenhalgh as modified by Milbocker and Rolandi discloses that the anti-adhesion formation polymeric material comprises a non-bioabsorbable polymeric material (Greenhalgh, Para. [0065]) and the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010] and [0053], e.g. silicone or polypropylene).
Regarding claim 6, Greenhalgh as modified by Milbocker and Rolandi discloses that the microstructured surface comprises a first bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polylactic acid), and wherein the first pattern comprises a second bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polyurethane) and the second pattern comprises the first bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polylactic acid).
Regarding claim 7, Greenhalgh as modified by Milbocker and Rolandi discloses that the microstructured surface comprises a non-bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polypropylene), and wherein the first pattern comprises a bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polylactic acid) and the second pattern comprises the non-bioabsorbable polymeric material (Milbocker, Para. [0010], [0043], and [0053], e.g. polypropylene).
Regarding claim 9, Greenhalgh as modified by Milbocker and Rolandi discloses the third layer comprises fenestrations such that tissue growth from the target surface penetrates through the third layer fenestrations and into the first layer (Fig. 7A, Para. [0015], the third layer comprises fenestrations such that tissue growth from the target surface penetrates through the third layer fenestrations and into the first layer because the layer 730 is porous).
Regarding claim 15, Rolandi discloses three-layer graft having a third layer (10, Figs 11A-11C) attached to at least a portion of a second surface of the first/middle layer (25, Fig. 11A) at attachment sites, the attachment sites comprising a second filament (suture / stitch, Figs. 11A-11B) for attaching the first and third layers together, and wherein adjacent attachment sites are separated by a distance of between 0.1 mm and 10 mm (Paras. [0090]-[0092]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Greenhalgh as modified by Milbocker and Rolandi to include third layer attached to at least a portion of the second surface of the first layer at attachment sites, the attachment sites comprising a second filament for attaching the first and third layers together, and wherein adjacent attachment sites are separated by a distance of between 0.1 mm and 10 mm in order to securely attach the three layers together, and since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US Pub. No.: 2017/0304040) in view of Milbocker (US Pub. No.: 2018/0236511) and Rolandi et al. (US Pub. No.: 2015/0305739) as applied to claim 1, and further in view of Greenawalt (US Pub. No.: 2005/0244455).
Regarding claim 12, Greenhalgh in view of Milbocker and Rolandi discloses substantially all the limitations of the claims as taught above but fails to disclose that the graft has a mass per unit area less than 300 g/m2.
Greenawalt teaches, in the same field of endeavor (soft tissue repair graft), a graft having a mass per unit area less than 300 g/m2(Para. [0038], e.g. 18 to 21 g/ft2 which is about 194 g/m2 to 226 g/m2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the graft of Greenhalgh in view of Milbocker and Rolandi to have a mass per unit area less than 300 g/m2(e.g. 18 to 21 g/ft2 which is about 194 g/m2 to 226 g/m2) as taught by Greenawalt, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-12, and 14-16 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 7-12 of the remarks, Greenhalgh discloses a soft tissue repair graft comprising: a soft tissue repair graft comprising: a first layer (mesh 10, Fig. 1) comprising a biocompatible, non-bioabsorbable polymeric mesh (Para. [0028], [0065], and [0080], e.g. polypropylene or PTFE) having a first surface (surface of 10 attached to 20), Fig. 1) and a second surface (surface of 10 opposite to the surface of 10 attached to 20, Fig. 1); a second layer (adhesion barrier layer 20, Fig. 1 and Paras. [0080]) comprising an anti-adhesion formation polymeric material (Para.[0065]); wherein the second layer is disposed about the first layer (Fig. 1).   However, Greenhalgh does not disclose a third layer comprising a microstructured surface, wherein the microstructured surface comprises a first microstructured pattern and a second microstructured pattern, the first microstructured pattern having at least a first microfeature and a second microfeature wherein the first and second microfeatures are configured hierarchically, the second microstructured pattern having a barbed microfeature configured to invasively engage a target surface; the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position; and wherein the third layer is attached to the at least a portion of the second surface of the first layer.
Milbocker teaches, in the same field of endeavor (medical implant with rough surface for tissue adherence), an implant comprising a layer (combination of 730, 722, and spikes / micro or nanopillars with 740) shown in Figs. 7A and 7B and Para. [0019], [0100], [0103]. Also see Figs. 6A, 6B, and 2 and Para. [0085]) comprising a microstructured surface (Fig. 7A and attached to a surface of the implant or providing a surface for the implant for appropriate tissue adherence Paras. [0003], [0009], [0067]), wherein the microstructured surface comprises a first microstructured pattern (pattern formed by the combination of 730 and 722, Figs. 7A and 7B) and a second microstructured pattern (pattern formed by spikes / micro or nanopillars with 740, Figs. 7A an 7B), the first microstructured pattern having at least a first microfeature (730, Figs. 7A and 7B and also see Figs. 6A, 6B) and a second microfeature (722, Figs. 7A and 7B); wherein the first and second microfeatures are configured hierarchically (Figs. 7A and 7B and see Abstract), the second microstructured pattern having a microfeature (spikes / micro or nanopillars wires 740, Figs. 7A and 7B; also see 124, Fig,. 1A and Para. [0083]) fully capable to engage a target surface (spikes / micro or nanopillars wires 740 are fully capable to engage a target surface because they are on the outermost of the layer and are spike or micro wires); the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position (Fig. 7A). 
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the implant (soft tissue repair graft) of Greenhalgh to include a layer having a microstructured surface and attached to a surfaceof the implant, such as second surface of the first layer, for tissue adherence, wherein the microstructured surface comprises a first microstructured pattern and a second microstructured pattern, the first microstructured pattern having at least a first microfeature and a second microfeature; the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position; wherein the first and second microfeatures are configured hierarchically, the second microstructured pattern having a microfeature fully capable to engage a target surface on the tissue attachment surface of the implant for providing a rough and superhydrophobic surface as taught by Milbocker in order to provide appropriate tissue adherence to the implant (Milbocker, Abstract and Paras. [0003], [0009], [0067]).  In the modified invention, the layer with microstructured surface is the third layer which is disposed about/near the second layer because the third layer is attached the second surface of the mesh layer which is for tissue contact.  However, neither Greenhalgh nor Milbocker discloses that the microfeature(s) on the second microstructured pattern (the outer-most pattern) is barbed.
Rolandi teaches, in the same field of endeavor (medical implant with rough surface or microfeatures for tissue adherence), an implant comprising microfeatures (the microanchors, Fig. 3a-1 and 3a-2 and Fig. 8a-a and 8a-2) that are barbed (Para. [0104]).
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the microfeature(s) on the second microstructure pattern (outer-most pattern) of the implant (soft tissue repair graft) of Greenhalgh in view of Milbocker to be barbed microfeatures as taught by Rolandi in order to secure the implant to the tissue (Rolandi, Para. [0104]).
The modification modifies the microfeature(s) on the second microstructure pattern (outer-most pattern) of the implant (soft tissue repair graft) of Greenhalgh in view of Milbocker to be barbed microfeatures as taught by Rolandi.  It would not change the position of the second microstructure pattern (outer-most pattern) of the implant.
Applicant should be noted that the elected species for examination was Species E (Figure 5) as shown below.  

    PNG
    media_image1.png
    359
    579
    media_image1.png
    Greyscale

In the modified invention of Greenhalgh in view of Milbocker and Rolandi, the first microstructured pattern being disposed about the microstructured surface at a first position, and the second microstructured pattern being disposed about the microstructured surface at a second position different from the first position in the same/similar way as the first microstructured pattern and the second microstructured pattern of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/           Primary Examiner, Art Unit 3771